Case 2:16-cv-04109-AB-PLA Document 482 Filed 06/17/19 Page 1 of 4 Page ID #:14657




    1 GLENN D. POMERANTZ (SBN 112503)
      glenn.pomerantz@mto.com
    2 KELLY M. KLAUS (SBN 161091)
      kelly.klaus@mto.com
    3 BLANCA FROMM YOUNG (SBN 217533)
      blanca.young@mto.com
    4 ROSE LEDA EHLER (SBN 296523)
      rose.ehler@mto.com
    5 JULIANA MARIKO YEE (SBN 304564)
      juliana.yee@mto.com
    6 STEPHANIE G. HERRERA (SBN 313887)
      stephanie.herrera@mto.com
    7 ROWLEY RICE (SBN 313737)
      rowley.rice@mto.com
    8 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    9 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
   10 Facsimile: (213) 687-3702
   11 Attorneys for Plaintiffs
   12                        UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14                                 WESTERN DIVISION
   15
   16 DISNEY ENTERPRISES, INC.;                     Case No. 16-cv-04109-AB (PLAx)
      LUCASFILM LTD. LLC;
   17 TWENTIETH CENTURY FOX FILM                    NOTICE OF FILING:
      CORPORATION; WARNER BROS.
   18 ENTERTAINMENT INC.; MVL FILM                  TRANSCRIPT EXCERPTS OF
      FINANCE LLC; NEW LINE                         VIDEO DEPOSITION TESTIMONY
   19 PRODUCTIONS, INC.; and TURNER                 ADMITTED AND PLAYED FOR
      ENTERTAINMENT CO.,                            THE JURY AT TRIAL
   20
               Plaintiffs,
   21                                               Judge: Hon. André Birotte Jr.
          vs.                                       Trial: June 11, 2019
   22                                               Ctrm: 7B
      VIDANGEL, INC.,
   23
               Defendant.
   24
   25
   26
   27
   28

                                                                  Case No. 16-cv-04109-AB (PLAx)
                          NOTICE OF DEPOSITION TESTIMONY PLAYED AT TRIAL
Case 2:16-cv-04109-AB-PLA Document 482 Filed 06/17/19 Page 2 of 4 Page ID #:14658
Case 2:16-cv-04109-AB-PLA Document 482 Filed 06/17/19 Page 3 of 4 Page ID #:14659
Case 2:16-cv-04109-AB-PLA Document 482 Filed 06/17/19 Page 4 of 4 Page ID #:14660
